DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Examiner of Record
	The examiner of record has changed from Bratislav Stankovic to Brian Sullivan.

Status of Claims
2.	Claims 1-6 and 8-24 are pending
3.	Claims 1-6 and 8-24 are examined in this Office action.   

Claim Interpretation
4.	Regarding claims 1-6 and 8-24, it is understood from the relevant art that the fusion of two or more genomes within one nucleus results in polyploidy, resulting in each cell containing more than two pairs of homologous chromosomes. Polyploidy occurs in the majority of angiosperms and is important in agricultural crops that humans depend on for survival. Examples of important polyploid plants used for human food include, Triticum aestivum (wheat), Arachis hypogaea (peanut), Avena sativa (oat), Musa sp. (banana), many agricultural Brassica species, Solanum tuberosum (potato), Fragaria ananassa (strawberry), and Coffea arabica (coffee). 

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-2, 5-6 and 8-19  is rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative under 35 U.S.C. 103 as obvious over Bull, US 2010/0100980 A1, Published April 22, 2010.  
	
	Independent claim 1 is drawn to a method for providing increased genetic gain and maintaining genetic diversity in a plant population.  The major steps of the method are summarized as follows

1. Determine haploid values (HV) by haplotyping genome of parent plant and determining breeding values associated with those haplotypes.
2. Sum all of the haploid values for an individual plant's haploid genome to produce a combined haploid value (CHV).  
3. Cross two different haplotyped plants and subsequently haplotype progeny plants and selecting the plants having the best genetics compared to the rest of the offspring(have the highest combined haploid values (CHV) which is closest to the optimal haploid value (OHV)).
4.  Crossing the selected progeny plants and generating a next generation progeny plant population.

	Bull discloses a method for providing increased genetic gain and maintaining genetic diversity in a progeny plant population (Methods and compositions to enhance the germplasm of a plant.  Enhanced germplasm would include germplasm having increased genetic gain and maintained genetic diversity (Bull, abstract), the method comprising: haplotyping each plant of two or more initial plants for a plurality of individual haploid genome segments (Bull, Page 45, Claim 1 part (a)), wherein each initial plant comprises a polyploid genome (Bull discloses the use of this method in soybean, soybean is a partially diploidized tetraploid (Bull, Page 45, Claim 8))and each haploid genome segment has a haploid value (HV) for the one or more traits of interest and the sum of all HVs in an individual plant's haploid genome is the combined haploid value (CHV) for that individual plant (A molecular marker survey of a parent plant would generate a complete fingerprint (CHV) of each line additionally a multiple trait index is calculated which allows a combined haploid value to be produced from the complete marker survey.  Specifically, the MTI allows for breeding values to be associated with haplotypes.  Finally, Bull discloses selection and accumulation of favorable haplotypes in a breeding population (Bull, Page 6, Paragraphs 0047 and 0051)); and crossing one of the haplotyped initial plants (a first initial parental plant) with a second haplotyped initial plant (a second initial parental plant) to produce a progeny plant population, wherein the optimal haploid value (OHV) is the sum of the highest HVs for each haploid genome segment in the first initial parental and second initial parental plants and OHV is the highest CHV obtainable in the progeny plant population from the plurality of genome segments in the first initial parental plant and second initial parental plant (Bull discloses favorable haplotypes and describes the specific combination of molecular markers found in that germplasm  which creates a fingerprint of each line.  Additionally Bull discloses that the best plant are selected based on individual superiority, outstanding progeny, or excellent combining ability and the selected plants are intercrossed to produce a new population (Bull, Paragraphs 0047 and 0086); haplotyping plants of the progeny plant population to determine the CHV of the haplotyped progeny plants (Bull discloses that at least one progeny plant can be selected by phenotype or haplotype (Bull, Page 1, Paragraph 0010)); selecting at least one progeny parental plant from the progeny plant population (Bull, Page 1, Paragraph 0010), wherein each selected progeny parental plant has a CHV that is higher and closer to the OHV than the CHVs of the progeny plants that are not selected (Bull, Paragraphs 0047, 0051, and 0086); and crossing each selected progeny parental plant with another plant to thereby produce a next generation progeny plant population (Bull, Paragraph 0010).  
 	With respect to claim 1, Bull is silent on the optimal haploid value.  
	Based on the teachings of Bull in paragraphs 47, 51-52, and 86 which discloses haplotypes and accumulation of favorable haplotypes, a genome wide marker survey which generates a fingerprint of each germplasm, a multiple trait index which associates a haplotype and a trait, and selection of the best plants and therefore appears to teach all of the limitations of claim 1.  Thus, it would be obvious to one of ordinary skill in the art that there is an optimal accumulation of haplotypes throughout the genome of the germplasm that are associated with optimal traits and that it would be obvious to the ordinary artisan to generate progeny plants having haplotypes as close to the optimal combination of haplotypes as possible. 

Therefore claim 1 is rejected as being anticipated by or alternatively as obvious under Bull.  

	Claims 2, 5-6 and 8-19 are drawn to the method of claim 1 comprising one or more additional rounds of selection and crossing of plants wherein each additional round of selection and crossing comprises selecting at least one plant from the next generation progeny plant population to be a next generation parental plant, where the selected plant has the highest CHV and crossing each selected next generation parental plant with another plant to produce a further next generation progeny plant population (Claim 2).  The method according to claim 1, where haplotyping each plant is done through amplification of genomic DNA by polymerase chain reaction and hybridization of allele-specific oligonucleotide probes (Claim 5).  The method according to claim 1, wherein the initial plant population is segregating for the trait of interest (Claim 6).  The method according to claim 1, wherein the genome of the plants of the initial plant population is a diploid genome (Claim 8).  The method according to claim 1, wherein the combination of all of the individual haploid segments covers the entire plant genome (Claim 9).  The method according to claim 1, wherein the individual haploid segments are between 10 CM and 50cM in length, or fragments generated by restriction digestion of genomic DNA with one or more nucleases (Claim 10).  The method according to claim 1, wherein each selected progeny parental plant has a CHV that is at least 80% of the HOV (Claim 11).  The method according to claim 1, wherein each selected progeny parental plant has a CHV that is at least 90% of the HOV (Claim 12).  The method according to claim 1, wherein each selected progeny parental plant has a CHV that is at least 95% of the HOV (Claim 13).  The method according to claim 1, wherein the first and second initial parental plants are individuals in a breeding population and crossing these two plants provides a higher optimal haploid value than the optimal haploid value that would be produced by crossing the first initial plant with any other plant in the breeding population (Claim 14).  The method according to claim 1, wherein the first and second initial parental plants are individuals in a breeding population and crossing these two plants produces the highest optimal haploid value among available crosses of plants in the breeding population (Claim 15).  The method according to claim 15, wherein the first initial parental plant satisfies a further selection criteria and the second initial parent does not (Claim 16).  The method according to claim 16, wherein the further selection criteria is the presence of a genetic marker of interest (Claim 17).  The method according to claim 17, wherein the genetic marker of interest is an allele or transgenic event (Claim 18).  The method according to claim 16, wherein the method comprises propagating the plant that has the highest CHV in the next generation progeny plant population that also comprises the genetic marker of interest (Claim 19).  

	With respect to claim 2, Bull discloses all of the limitations of claim 1 (See above).  Additionally, Bull discloses the method comprising one or more additional rounds of selection and crossing of plants from next generation progeny plant populations (Bull, Page 45, Claim 11), such that each additional round of selection and crossing comprises: (a) selecting at least one plant from the next generation progeny plant population to be a next generation parental plant  (Bull discloses selecting the best plants and crossing those )(Bull, Page 10, Paragraph 0086; Bull, Page 46, Claim 21), wherein the CHV of the selected next generation plant is higher and closer to the OHV than the CHV of the next generation progeny plants that are not selected (Bull discloses crossing the best plants with the best haplotypes and therefore discloses selecting plants with the best CHV that is closest to the OHV)(Bull, Page 10, Paragraph 0086; Bull Page 46, Claim 21); and (b) crossing each selected next generation parental plant with another plant to thereby produce a further next generation progeny plant population (Bull, Page 45, Claim 11).  
	With respect to claim 5, Bull discloses the method according to claim 1 (See above), where haplotyping each plant is done through amplification of genomic DNA by polymerase chain reaction and hybridization of allele-specific oligonucleotide probes (Bull, Page, 15, Table 8; Bull, Page 15).  
With respect to claim 6, Bull discloses the method according to claim 1 (See above), wherein the initial plant population is segregating for the trait of interest (Bull discloses that a de novo mapping population can also be generated and a genetic map created that is useful in the present invention and further discloses that a mapping population is a population of plants that have are segregating for traits (Bull, Page 8, Paragraph 0070).  
With respect to claim 8, Bull discloses the method according to claim 1 (See above), wherein the genome of the plants of the initial plant population is a diploid genome (Bull discloses the use of this method in oil palm, which is a diploid species (Bull, Page 45, Claim 8)).  
With respect to claim 9, Bull discloses the method according to claim 1 (See above), wherein the combination of all of the individual haploid segments covers the entire plant genome (Bull discloses generating a molecular marker survey of the germplasm under consideration, this represents a collection of haplotypes that would cover the entire genome, further in the claimed invention of Bull they disclose comparing different varieties across the entire genome indicating that they are looking for the best combination of haplotypes across the entire genome, this is further supported by paragraphs 0052 and 0053 which discloses the accumulation of desirable haplotypes throughout the genome (Bull, Page 6, Paragraph 0047; Bull, Page 6-7, Paragraphs 0051-0053; Bull, Page 45, Claim 4).  
	With respect to claim 10, Bull discloses the method according to claim 1 (See above), wherein the individual haploid segments are between 10 CM and 50cM in length, or fragments generated by restriction digestion of genomic DNA with one or more nucleases (Bull discloses that a haplotype comprises at least two biallelic markers approximately 10 cM apart) (Bull, Page 3, Paragraph 0027).  
With respect to claim 11, Bull discloses the method according to claim 1 (See above), wherein each selected progeny parental plant has a CHV that is at least 80% of the HOV  (Bull discloses favorable haplotypes and describes the specific combination of molecular markers found in that germplasm  which creates a fingerprint of each line.  Additionally Bull discloses that the best plant are selected based on individual superiority, outstanding progeny, or excellent combining ability and the selected plants are intercrossed to produce a new population.  This would include plants having the optimal haploid value (Bull, Paragraphs 0047 and 0086)).  
	With respect to claim 12, Bull discloses the method according to claim 1 (See above), wherein each selected progeny parental plant has a CHV that is at least 90% of the HOV (Bull discloses favorable haplotypes and describes the specific combination of molecular markers found in that germplasm  which creates a fingerprint of each line.  Additionally Bull discloses that the best plant are selected based on individual superiority, outstanding progeny, or excellent combining ability and the selected plants are intercrossed to produce a new population.  This would include plants having the optimal haploid value (Bull, Paragraphs 0047 and 0086)).   
	With respect to claim 13, Bull discloses the method according to claim 1 (See above), wherein each selected progeny parental plant has a CHV that is at least 95% of the HOV (Bull discloses favorable haplotypes and describes the specific combination of molecular markers found in that germplasm  which creates a fingerprint of each line.  Additionally Bull discloses that the best plant are selected based on individual superiority, outstanding progeny, or excellent combining ability and the selected plants are intercrossed to produce a new population.  This would include plants having the optimal haploid value (Bull, Paragraphs 0047 and 0086)).
	With respect to claim 14, Bull discloses the method according to claim 1 (See above), wherein the first and second initial parental plants are individuals in a breeding population (Bull discloses that a plant breeding population (Bull, Abstract) can be increased by crossing parental plants (Bull, Page 4, Paragraph 0039)) and crossing these two plants provides a higher optimal haploid value than the optimal haploid value that would be produced by crossing the first initial plant with any other plant in the breeding population (Bull discloses favorable haplotypes and describes the specific combination of molecular markers found in that germplasm  which creates a fingerprint of each line.  Additionally Bull discloses that the best plant are selected based on individual superiority, outstanding progeny, or excellent combining ability and the selected plants are intercrossed to produce a new population (Bull, Paragraphs 0047 and 0086).  Further, Bull discloses that each parental genotype can have desirable characteristics lacking in the other and can complement the other in generating plants that have higher optimal haploid value than crossing the first plant with another non-complementary plant (Bull, Page 9, Paragraph 0084)).
	With respect to claim 15, Bull discloses the method according to claim 1 (See above), wherein the first and second initial parental plants are individuals in a breeding population (Bull discloses that a plant breeding population (Bull, Abstract) can be increased by crossing parental plants (Bull, Page 4, Paragraph 0039)) and crossing these two plants produces the highest optimal haploid value among available crosses of plants in the breeding population (Bull discloses favorable haplotypes and describes the specific combination of molecular markers found in that germplasm  which creates a fingerprint of each line.  Additionally Bull discloses that the best plants are selected based on individual superiority, outstanding progeny, or excellent combining ability and the selected plants are intercrossed to produce a new population (Bull, Paragraphs 0047 and 0086).  Further, Bull discloses that each parental genotype can have desirable characteristics lacking in the other and can complement the other in generating plants that have the best optimal haploid value from any possible cross which are referred to as superior plants (Bull, Page 9, Paragraph 0084)).  
	With respect to claim 16, Bull discloses the method according to claim 15 (See above), wherein the first initial parental plant satisfies a further selection criteria and the second initial parent does not (Bull discloses a mapping method of crossing a first parent comprising a transgenic event or polymorphism (Selection criteria) as compared to the second parent (Bull, Page 46, Claim 25).  
	With respect to claim 17, Bull discloses the method according to claim 16 (See above), wherein the further selection criteria is the presence of a genetic marker of interest (Bull discloses a further selection criteria of a transgenic event (tDNA is a marker of interest) (Bull, Page 46, Claim 25)).  
With respect to claim 18, Bull discloses the method according to claim 17 (See above), wherein the genetic marker of interest is an allele or transgenic event (Bull discloses a further selection criteria of a transgenic event (tDNA is a marker of interest) (Bull, Page 46, Claim 25)).  
With respect to claim 19, Bull discloses the method according to claim 16 (See above), wherein the method comprises propagating the plant that has the highest CHV in the next generation progeny plant population that also comprises the genetic marker of interest (Bull discloses favorable haplotypes and describes the specific combination of molecular markers found in that germplasm  which creates a fingerprint of each line.  Additionally Bull discloses that the best plants are selected based on individual superiority, outstanding progeny, or excellent combining ability and the selected plants are intercrossed to produce a new population (Bull, Paragraphs 0047 and 0086)).
	See In re Best, 195 USPQ 430, 433 (CCPA 1977), which teaches that where the prior art
product seems to be identical to the claimed product, except that the prior art is silent as to a
particularly claimed characteristic or property, then the burden shifts to Applicant to provide
evidence that the prior art would neither anticipate nor render obvious the claimed invention.


Response to Arguments – 35 USC 103
	With respect to applicant’s arguments made 03/11/2022 applicant’s arguments are considered and 103 rejection is withdrawn.  However, new rejections under 35 USC102/103 and 35 USC 103 are entered.  

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bull, US 2010/0100980 A1, Published April 22, 2010.
Claims 3-4 are drawn to the method of claim 2 wherein there are at least two rounds of additional selection for a total of at least three rounds of selection and crossing of next generation progeny plants (Claim 3).  The method of claim 2 wherein there are at least four  rounds of additional selection for a total of at least five rounds of selection and crossing of next generation progeny plants (Claim 4).  
With respect to claim 3, Bull discloses the method of claim 2 (See 102/103 rejection above) wherein there are at least two rounds of additional selection for a total of at least three rounds of selection and crossing of next generation progeny plants (Bull discloses that 5 or more generations of selection are used to fix desirable alleles in a population and also teaches crossing optimal offspring plants to one another)(Bull, Page9, Paragraph 0084; Bull, Page 45, Claims 6 and 11).
	With respect to claim 4, Bull discloses the method of claim 2 (See 102/103 Rejection above), wherein there are at least four rounds of additional selection for a total of at least five rounds of selection and crossing of next generation progeny plants (Bull discloses that 5 or more generations of selection are used to fix desirable alleles in a population and also teaches crossing optimal offspring plants to one another)(Bull, Page9, Paragraph 0084; Bull, Page 45, Claims 6 and 11).  
	With respect to claims 3-4 Bull is silent on the propagation of progeny outbred for at least three or at least 4 rounds of selection.  
	At the time of filing it would have been obvious to the ordinary artisan to modify the method of Bull to outcross the offspring for three or four total generations in order to fix alleles from different parent lines in order to make an offspring of a higher quality than each of the parents individually.  This would have been obvious given the teachings of Bull which teach the development of improved offspring through the crossing of parental lines with different haplotypes linked to specific traits in order to generate progeny having beneficial traits from the different parents in a process called haplotype stacking.  This would have been motivating to the ordinary artisan because it would increase the progeny plants by bringing optimal genetics from a variety of parents.  Therefore claims 3-4 are rejected as being obvious under Bull.

Claim(s) 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bull, US 2010/0100980 A1, Published April 22, 2010 in view of NELSON (Nelson et al., Methods of Producing Haploid and Double Haploid Oil Palms, United States Patent Application Publication No. 2010/0138951 A1, published June 3, 2010).
 	Claims 20-23 are drawn to the method according to claim 1, wherein the method comprises producing haploid plant materials from plants of the progeny plant population (Claim 20).  The method according to claim 20, wherein the method further comprises propagating a doubled haploid plant produced from a haploid plant material having a combined haploid value that is at least 80% of the optimal value (Claim 21).  The method according to claim 20, wherein the method further comprises selfing a doubled haploid plant produced from a haploid plant material having a combined haploid value that is at least 80% of the optimal value (Claim 22).  The method according to claim 21, wherein the method comprises crossing the doubled haploid plant with one of the first initial parental and second initial parental plants (Claim 23).  	

With respect to claims 20-23, Bull teaches the method according to claim 1 (See 102/103 rejection above).  
With respect to claims 20-23, Bull does not teach producing haploid plant materials, propagating a doubled haploid plant with a combined haploid value of at least 80% of the optimal value, a further step of self-crossing a doubled haploid plant, and finally a method of crossing the double haploid plant with one of the first initial parental and second initial parental plants.
With respect to claims 20-23, Nelson teaches methods of producing haploid and doubled haploid oil palms (entire document; see Title, Abstract, for example). 
	NELSON teaches an invention related to haploid oil palm plants and homozygous doubled haploid oil palm plants (see Abstract, for example). The invention also relates to methods for producing and selecting haploid and doubled haploid plants (Id.). Haploid and doubled haploid plants are selected by a large-scale screening based on a combination of the phenotype with the use of molecular methods combined with flow cytometry techniques to identify haploid and doubled haploid plants (Id.). 
	NELSON teaches that haploids may have intrinsic value because of their overall reduction in size compared with diploids (page 1, paragraph 0007). Haploids have value in transformation programs, and in allowing the isolation of mutants, which may be masked in a diploid, particularly where the mutant allele is non-functional (Id.). If haploids are transformed directly, then true breeding diploid transgenic plants can be produced in one step following doubling of chromosomes (Id.). Chromosome doubling techniques in oil palm have already been reported, and whilst these data relate to the doubling of diploid material (to give polyploids), the protocol described will also have utility for haploid doubling (Id.).
At the time of filing it would have been obvious to one of ordinary skill in the art to modify the method of Bull in order to use method of Nelson to produce haploid and doubled haploid plants.  This would have been obvious because the method of Bull is drawn to optimizing plant genetics and the method of Nelson allows for the isolation of mutants which would be masked in diploid plants and allows for the accumulation of desired traits more rapidly than in true diploid systems.  This method would have been motivating to the ordinary artisan because it would allow for the rapid accumulation of desirable haplotypes in a population and would lead to the rapid generation of plants with very high CHVs above 80% of the optimal haploid value.  Therefore, claims 20-23 are rejected as obvious under Bull in view of Nelson. 
Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bull, US 2010/0100980 A1, Published April 22, 2010 in view of MEUWISSEN (Meuwissen et al., 2001, Prediction of total genetic value using genome-wide dense marker maps, Genetics 157: 1819-1829; see IDS filed 09/11/2018).
Claim 24 is drawn to the method according to claim 1, wherein each selected next generation parental plant does not have the highest average genomic estimated breeding values (GEBV) of the plants in the progeny plant population (Claim 24).  
	With respect to claim 24, Bull teaches the method according to claim 1 (See 1-2/103 rejection above).
With respect to claim 24, Bull does not teach wherein each selected next generation parental plant does not have the highest average genomic estimated breeding values (GEBV) of the plants in the progeny plant population (Claim 24).  
With respect to claim 24, MEUWISSEN teaches that an individual’s genomic estimated breeding value (GEBV) is the sum of all marker effects across the entire genome (see Abstract; see also page 1828, left-hand col.; see Discussion section). Close markers can be combined into a haplotype (page 1819, right-hand col., first full paragraph).
At the time of filing it would have been obvious to one of ordinary skill in the art to combine the methods of Bull and Meuwissen.  This would have been obvious because the method of Bull stacks haplotypes associated with beneficial traits to produce an optimal plant while the method of Meuwissen which teaches genomic estimated breeding value which is the sum of all marker effects across a genome.  These two analogous approaches produce similar results but differ in that the method of Bull focuses on those best markers that are associated with the most beneficial traits while the method of Meuwissen uses all markers throughout the genome, even those that indicate low quality traits.  Therefore it would have been obvious to perform the two assays on progeny plants and to choose those where the combined haploid value produced by the method of Bull was higher than the GEBV produced by Meuwissen because this would indicate a high quality progeny.  This would have been motivating because of the economic and agricultural benefits of high quality crops.  Therefore, claim 24 is rejected as obvious under Bull and Meuwissen. 


	

Conclusion
8.	No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN JAMES SULLIVAN whose telephone number is (571)272-0561. The examiner can normally be reached 7:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on (571)270-7058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN JAMES SULLIVAN/Examiner, Art Unit 1663                                  

/Amjad Abraham/Supervisory Patent Examiner, Art Unit 1663